Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 3 recites the limitation "the outlet" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will treat “the outlet” as “an outlet”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng (US 2013/0291334).
Regarding Claim 1, Peng discloses a primary cyclone (Fig. 3, the first cyclone separation unit uses item 10) formed to firstly separate dirt from an introduced dirt-containing air; and a plurality of secondary cyclones (Fig. 3, item 3) disposed inside the primary cyclone and formed to separate fine dust from air discharged from the primary cyclone, each of the plurality of secondary cyclone including a plurality of inlets (Fig. 4, item 31a and 31b) and one outlet (Fig. 3A below, item C1), wherein the plurality of inlets provided in each of the plurality of secondary cyclones protrude outward from a body (Fig. 4, item C2 is the exterior of item 31 which shows the inlets 31a and 31b protrude outwardly from the exterior of item 31) of each of the plurality of secondary cyclones and are formed in a tangential direction with respect to an outer circumferential surface (Fig. 4 below, item C2 is the exterior of item 31 which shows the inlets 31a and 31b protrude outwardly from the exterior of item 31, para. [0038]) of each of the plurality of secondary cyclones.

    PNG
    media_image1.png
    420
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    521
    media_image2.png
    Greyscale



  
Regarding Claim 2, Peng discloses the plurality of inlets are provided on an upper end of the outer circumferential surface of each of the plurality of secondary cyclones (Fig. 5, top of cyclone is indicated by arrows of item 31a and 31b).
Regarding Claim 3, Peng discloses a hollow cylindrical portion (Fig. 5 below, item C3) provided with the plurality of inlets; a hollow truncated cone (Fig. 5 below, item C4) provided at a lower end (Fig. 5, opposite the end indicated by arrows of item 31a and 31b) of the hollow cylindrical portion; and a top plate (Fig. 3, item 2) disposed on an upper end of the cylindrical portion and provided with the outlet (Figs. 2-3, item 2).  

    PNG
    media_image3.png
    447
    525
    media_image3.png
    Greyscale

Regarding Claim 4, Peng discloses the cylindrical portion is integrally formed with the truncated cone, and the top plate is formed separately from the cylindrical portion (Figs. 2-3 & 5, cyclones shown as one piece with item 2 separated from the cyclones).  

Regarding Claim 5, Peng discloses each of the plurality of inlets includes an inlet duct formed to allow air to be introduced in a tangential direction with respect to an outer circumferential surface of the cylindrical portion (Figs. 3-4, item 31a, para. [0038]).  
Regarding Claim 7, Peng discloses the plurality of inlets comprises an opening (Figs. 3, shown by item 41b and 41a) formed in each of the plurality of secondary cyclones; and an inlet duct (Figs. 3A above, item C6) formed to surround the opening.    
Regarding Claim 8, Peng discloses an inflow guide wall disposed in a tangential direction with respect to the outer circumferential surface of the secondary cyclone (fig. 5, indicated by the line of item 31a to the vertical side wall); a top wall (Fig. 2, item 2) connecting an upper end of the inflow guide wall and an upper end of the secondary cyclone; and a bottom wall (Fig. 5 above, item C7) disposed in parallel with the top wall and connecting a lower end of the inflow guide wall and the outer circumferential surface of the secondary cyclone.      
Regarding Claim 11, Peng discloses the outlet of the secondary cyclone includes a discharge pipe (Fig. 3A above, item C1 outlet is the discharge pipe), and a lower end of the discharge pipe is positioned at a same level as or at a lower level than a lower end of each of the plurality of inlet ducts (Fig. 3A above, item X1 shows pipe is below the lower end of the inlet ducts).    
Regarding Claim 12, Peng discloses the primary cyclone is configured to discharge air into an intermediate chamber (Fig. 3A above, item C8), and the plurality of inlets of each of the plurality of secondary cyclones are provided to open toward the intermediate chamber (Figs. 3 and 3A above, item C8).    
Regarding Claim 13, Peng discloses a housing (Fig. 3, item 10) forming the primary cyclone; an intermediate wall (Fig. 3A above, item C8) disposed inside the housing and partitioning the plurality of secondary cyclones and the housing; a dust collecting chamber provided under the plurality of secondary cyclones and configured to collect fine dust separated in the plurality of secondary cyclones (Fig. 3, item 6); a lower plate disposed inside the intermediate wall to partition between lower ends of the plurality of secondary cyclones and the dust collecting chamber (Fig. 3, item 5); and an upper plate disposed on the upper ends of the plurality of secondary cyclones to block a space between the plurality of secondary cyclones (Fig. 3, item 2).
Regarding Claim 14, Peng discloses a porous member (Fig. 3, item 7, para. [0009]) is disposed along an entire circumference at a portion of the intermediate wall corresponding between the upper plate and the lower plate (Fig. 3).
Regarding Claim 15, Peng discloses a suction nozzle (Figs. 7, item 130); a multi-cyclone dust collecting device connected to the suction nozzle (Figs. 7, item 102 and fig. 2, abstract); and a suction motor (Figs. 3A above, item C9, para. [0002]) connected to the multi-cyclone dust collecting device and configured to generate a suction force (Figs. 3A above, item C9, para. [0002]), a primary cyclone (Fig. 3, the first cyclone separation unit uses item 10) formed to firstly separate dirt from an introduced dirt-containing air; and a plurality of secondary cyclones (Fig. 3, item 3) disposed inside the primary cyclone and formed to separate fine dust from air discharged from the primary cyclone, each of the plurality of secondary cyclone including a plurality of inlets (Fig. 4, item 31a and 31b) and one outlet (Fig. 3A above, item C1), wherein the plurality of inlets provided in each of the plurality of secondary cyclones protrude outward from a body (Fig. 4 above, item C2 is the exterior of item 31 which shows the inlets 31a and 31b protrude outwardly from the exterior of item 31) of each of the plurality of secondary cyclones and are formed in a tangential direction with respect to an outer circumferential surface (Fig. 4 above, item C2 is the exterior of item 31 which shows the inlets 31a and 31b protrude outwardly from the exterior of item 31, para. [0038]) of each of the plurality of secondary cyclones.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2013/0291334) as applied to claim 1, in view of Conrad et al. (US 2017/0303759), hereinafter Conrad.
Regarding Claim 6, Peng does not explicitly state a cross-sectional area of each of the plurality of inlets is less than or equal to an cross-sectional area of the outlet.  However, Conrad teaches a cross-sectional area of each of the plurality of inlets is less than or equal to an cross-sectional area of the outlet (Fig. 8, para. [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlets and outlet in Peng with a cross-sectional area of inlets is less than or equal to an cross-sectional area of the outlet as in Conrad, because having a cross-sectional area of each of the plurality of inlets is less than or equal to an cross-sectional area of the outlet to reduce back pressure through the vacuum cleaner (para. [0106]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2013/0291334) as applied to claim 1, in view of Ni (US 2007/0234687).
Regarding Claim 13, Peng discloses a housing (Fig. 3, item 10) forming the primary cyclone; an intermediate wall (Fig. 3A above, item C8) disposed inside the housing and partitioning the plurality of secondary cyclones and the housing; a dust collecting chamber provided under the plurality of secondary cyclones and configured to collect fine dust separated in the plurality of secondary cyclones (Fig. 3, item 6); and an upper plate disposed on the upper ends of the plurality of secondary cyclones to block a space between the plurality of secondary cyclones (Fig. 3, item 2).
One could back the argument that Peng does not explicitly show a lower plate disposed inside the intermediate wall to partition between lower ends of the plurality of secondary cyclones and the dust collecting chamber.  However, Ni teaches a lower plate disposed inside the intermediate wall to partition between lower ends of the plurality of secondary cyclones and the dust collecting chamber (Fig. 8, ring between item 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of item 9 in Peng to a lower plate disposed inside the intermediate wall to partition between lower ends of the plurality of secondary cyclones and the dust collecting chamber as in Ni, because having a lower plate disposed inside the intermediate wall to partition between lower ends of the plurality of secondary cyclones and the dust collecting chamber helps allow the dirt in the first cyclone not be stirred up into the flow of air into the second cyclones.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                 




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723